DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment was filed on 12/10/2021.

	A Track One request was granted on 03/04/2022.

Information Disclosure Statement
	Information disclosure statements were filed on 12/29/2021, 02/01/2022, and 04/25/2022.

Election/Restrictions
Applicant’s election without traverse of Species (I) claims 69, 72-75, 106-123, 125-127, 132, and 133 in the reply filed on 05/20/2022 is acknowledged.
However, upon review of the restriction requirement , I has been determined that the requirement should be withdrawn. All claims, (69-75, 106-123, 125-127, 132, and 133) will be examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-75, 106-123, 125-127, 132, and 133 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are indefinite in that the appear to be treating PFIC and pruritis. Clarification is requested as to which condition is being treated. 
Claim 72 is indefinite in setting out reductions in mean monthly pruritis score of “at least” a specified amount. The at least presents an open ended value which could include complete elimination of itching. Clarification is requested. Applicant is requested to delete this term and merely show reductions of 0.5 to 2.0.
Claim 75 is indefinite in that it seems to indicate sustained release of odevixibat, however claim 9 does not set out sustained release. Clarification is requested.
Claim 113 is indefinite in that the “naïve” patient does not change the treatment. Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 110 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 110 fails to further limit the invention because PFIC inherently  presents in pediatric patients. Correction is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 69-75, 106-108, 110-113  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/16758 A1 (Mirum Pharmaceuticals).
Mirum Pharmaceuticals teaches a method of treating a cholestatic liver disease comprising administering an Apical Sodium-dependent Bile Acid Transporter Inhibitor (ASBTI) in an amount of from about 10 ug/kg/day to about 1400 ug/kg/day (claim 1). Odevixibat is set out in claims 2 and 5. PFIC is set out at claims 9 and 12, whereas PFIC 1, PFIC 2, and PFIC are disclosed at claim 15. The patient is pediatric at claim 18. Pruritis and reductions in pruritis are set out in claims 36 – 38, 58 – 62, and 80, 83-88. These claims include reductions in the pruritis score. It would therefore be well within the skill of the ordinary practitioner to claim the instant method given the teachings of Mirum Pharmaceuticals. The instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Mirum Pharmaceuticals.

Claim(s) 69-75, 107, 111-113  is/are rejected under 35 U.S.C. 103 as being unpatentable over Slavetinsky (Oevixibat and Partial External Biliary Diversion Showed Equal Improvement of Cholestasis in a Patient with  Progressive Familial Intrahepatic Cholestasis (Pediatric Gastroenterology and Hepatology, June 2020).
Slavetinsky teaches treatment of PFIC 2 on a 15 month (pediatric) patient through administration of odevixibat,  which is also known as A4250.(see Summary). The summary also indicates improvement in itch scores. The patient was given a dosage of 200 u/kg for 4 weeks. The 15 month old had obviously never been administered prior to this treatment. It would therefore have been well within the skill of the ordinary practitioner to modify the dosage of the odevixibat in order to treat PFIC 2 in a pediatric patient, and further to decrease the severe pruritis associated with it. The instantly claimed method would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Slevetinsky.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 69-71, 75, 106-108, and 110-113 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dury et al: Ileal Bile Acid Transporter Inhibitor for the Treatment of Chronic Constipation, Cholestatic Pruritis, and NASH”, Vol. 9, January 2018.
Dury et al discloses a treatment for pediatric patients with PFIC type 1, 2, 3, at a dosage of 10-200 ug/kg by oral administration of A4250 (odevixibat) for 4 weeks (see page 6, left hand column). The treatment significantly decreased serum bile acids and itch score and improved pruritis and sleep.  The claims are anticipated by Dury et al.


Conclusion
	No claims are allowed.
	It should be noted that the search for prior art did not uncover any treatments using the particulate delivery systems set out in claims 114 – 123, 125 – 127, and 132 – 133. Applicant is advised that addition of these particulars to claim 9 would place the application in condition for allowance barring the finding of new art.
        US Patent No 11,261,212 is cited for its disclosure of using odevixibat for another treatment method.

					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz